Counsel for the petitioners in Nos. 470 and 471 having suggested that one of the copartners of the firm of Daniel F. Rice & Co., to wit: Walter T. Rice, died on June 8, 1946, and that said firm has been reconstituted with the addition of Joseph A. Fagan as a partner and member thereof, it is ordered that the writs of certiorari be dismissed as to Walter T. Rice and that Joseph A. Fagan be, and he hereby is, made a party petitioner in Nos. 470 and 471. Counsel for the petitioners in Nos. 470 and 471 having further suggested that respondent *811Great Lakes Elevator Corporation has abandoned its service as a warehouse and public storer of grain for hire, it is ordered that the writs of certiorari in Nos. 470 and 472 be dismissed as to respondent Great Lakes Elevator Corporation.
Lee A. Freeman for petitioners in Nos. 470 and 471.